Citation Nr: 1214947	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-36 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus and as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1963 to November 1965.  

This matter initially came to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the Denver, Colorado, RO.  

The Veteran appeared at a Board videoconference hearing in February 2012.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case has alleged that he developed peripheral neuropathy in his bilateral lower extremities as a result of his service-connected diabetes or, alternatively, as a result of exposure to herbicides.  Service connection was granted for diabetes in a September 2011 rating decision.  Further development is necessary before a final adjudication can occur.  

The Veteran, through his representative, has submitted information to the Board which is potentially relevant to his claim.  A note from the Veteran's treating nurse practitioner indicates that his peripheral neuropathy is due to his diabetes.  Unfortunately, this evidence was not considered by the Regional Office in the first instance, and no waiver of RO jurisdiction was received.  Accordingly, this evidence must be returned to the RO for consideration and, should the Veteran's case still be denied, a supplemental statement of the case must be prepared before the Board can make a final determination.  

In August 2011 a VA examiner provided an addendum to an opinion and found that the Veteran's neuropathy was not at least as likely as not "due" to diabetes mellitus.  The examiner did not discuss whether the Veteran's diabetes aggravated his bilateral lower extremity peripheral neuropathy.  In light of the new opinion from the Veteran's nurse practitioner, a new VA neurological examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.   Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  The Veteran should be scheduled for a VA neurological examination to address the etiology of his current bilateral peripheral neuropathy.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his current peripheral neuropathy in the bilateral lower extremities was caused, or aggravated beyond the natural progression of the disease process, by his service-connected diabetes.  A rationale should be associated with any opinion, and all evidence of record that is supportive of the Veteran's claim must be discussed.  

3.  Following any additional indicated development, re-adjudicate the issue on appeal.  Should the claim not be granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and return the claim to the Board for final appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


